Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 12 and 13 are rejected under 35 U.S.C. 102(a1) as being anticipated by Nebgen et al. (US 20020164492).
The reference discloses a composition for forming a skin article containing 40-47% polypropylene, 40-51% polyethylene and 3-10% SEBS, also known as styrene-ethylene-butene and thus reading on applicants compatibilizer  (examples 1-6 of Table 1) and note that the reference also refers to the SEBS as a compatibilizer at paragraph 43. Note paragraph 4 where the article may be recycled. Note document claim 1 for melt processing as in claim 13.


Claim 7 is rejected under 35 U.S.C. 102(a1) as being anticipated by Nebgen et al. (US 20020164492) as evidenced by Thomas et al. (US 20090099542).
Nebgen does not explicitly disclose the ethylene content of their SEBS. However note that KRATON G1657 is disclosed as the SEBS at paragraph 34. Note Thomas who uses SEBS having 1,2 vinyl content of 5-15%, i.e. ethylene content of 75-95% at paragraph 21 and note paragraph 33 where the SEBS includes KRATON G1657 and thus Nebgen uses a SEBS with applicants’ ethylene content.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nebgen et al. (US 20020164492) in view of Gopalan (US 20180163031).
The density of the SEBS in Nebgen is not disclosed. However, the density of SEBS is typically 0.9 To 1.1 g/cc at paragraph 4. It would have been obvious to a practitioner having an ordinary skill in the art prior to the time of filing to use SEBS with density in applicants range as taught by Gopalan since such a SEBS would be easiest to acquire given that its density is typical absent any showing of surprising or unexpected results.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nebgen et al. (US 20020164492) in view of Becker (US 20020058927).
Nebgen does not disclose any SEBS melting point. However, the secondary reference discloses that the melting point of SEBS is approximately 127 degrees centigrade. It would have been obvious to a practitioner having an ordinary skill in the art prior to the time of filing to use SEBS with a melting point in applicants range as taught by Becker since such a SEBS since it is not possible to acquire a material with a characteristic not associated with that material absent any showing of surprising or unexpected results.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nebgen et al. (US 20020164492) in view of Taniike (US 20180208751).
Nebgen does not disclose any melt flow rates for his composition. Paragraph 47 of Taniike discloses a polypropylene film with melt flow rates of greater than 1 g/10 min. It would have been obvious to  practitioner having an ordinary skill in the art prior to the time of filing to use the composition of the primary reference in a form having melt flow rate of greater than 1 g/10 min as taught by the secondary reference since this is a melt flow rate workable for forming films as taught by the secondary reference and since the primary reference desires to produce a film absent any showing of surprising or unexpected results.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nebgen et al. (US 20020164492) in view of Hedesiu et al. (US 20160145428).
Nebgen does not disclose any Charpy impact strengths for his composition. The secondary reference discloses a polypropylene composition with Charpy impact strength of at least 30 kj/m2 (abstract). It would have been obvious to a practitioner having an ordinary skill in the art prior to the time of filing to use the composition of the primary reference in a form having Charpy impact strengths as taught by the secondary reference since this is an impact strength workable for forming articles absent any showing of surprising or unexpected results.


Claims 1-3 5 7-13  are rejected under 35 U.S.C. 103 as being unpatentable over 103 Kahlen et al. (US 2017/0044359).
The reference discloses a composition containing 75-90% of a recycled mixture of PP/PE (abstract; paragraph 127) polyethylene/polypropylene and the remainder a compatibilizer of PP and an alpha olefin such as C4 alpha olefin (abstract) where in the copolymer of ethylene and alpha olefin is 10-45% of the compatibilizer (paragraph 21-23). Note paragraph 137 for ethylene/alpha olefin densities of 0.882 and melting point of 75 degrees centigrade and MFR of 10g/10 min as in claims 2, 3 and 5. See paragraph 20 for applicants’ ethylene contents as in claim 7. See paragraph 42 and the abstract for MFR’s of each component of between 1 and 300 g/10 min as in claim 9. See inventive example 3 in table 4 of the reference for Charpy impact of 6.5 kj/m2 as in claim 10 and see Table 5 for applicants’ tensile modulus as in claim 11. See paragraph 111 for molded articles as in claim 12. See paragraph 144 for blending as in claim 13. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kahlen et al. (US 2017/0044359) in view of (US 20210347970).
Limonene contents as in claim 6 are not disclosed by the primary reference. However, the secondary reference discloses that limonene is a typical contaminant in recycled polyolefins and is present at a level of preferably 3-35 ppm. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to produce the composition of the primary reference in the form having a limonene content of 3-35 ppm in the expectation that this amount would be what would be expected anyway absent any showing of surprising or unexpected results.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
4-10-22

/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765